In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-1013V
                                         UNPUBLISHED


    GLADYS CODY,                                              Chief Special Master Corcoran

                         Petitioner,                          Filed: June 10, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
                        Respondent.


John Graham Schultz, Leavy Schultz Davis, PS, Kennewick, WA, for petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.


                                    RULING ON ENTITLEMENT 1

      On July 15, 2019, Gladys Cody filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered from Guillain-Barre syndrome
(“GBS”) as a result of her October 23, 2018 influenza (“flu”) vaccination. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On June 5, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
at 1. Specifically, Respondent indicates that based on the medial records

        petitioner has satisfied the criteria set forth in the revised Vaccine Injury
        Table and the Qualifications and Aids to Interpretation, which afford
        petitioner a presumption of causation if onset of GBS occurs between
        three and forty-two days after receipt of a seasonal flu vaccination and
        there is no identified more likely alternative diagnosis. 42 C.F.R. §
        100.3(a)(XIV)(D), (c)(15). Additionally, the medical records demonstrate
        that petitioner has experienced the residual effects of her GBS for more
        than six months. See 42 U.S.C. § 300aa-13(a)(1)(B); 42 U.S.C. § 300aa-
        11(c)(1)(D)(I). Therefore, based on the case record as it now stands,
        petitioner has satisfied all legal prerequisites for compensation under the
        Act.
Id. at 4.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2